DETAILED ACTION
	
Allowable Subject Matter
Claim(s) 1-3, 5-6, 8-9, 11-14, 16 and 18-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  	Regarding claim 1 and its dependent claims, the prior art of record does not disclose or fairly anticipate the combinations of elements as recited in claim 1. In particular, the prior art of record fails to disclose the system of claim 1, including an intermediate substrate comprising:  	a first portion defining a volume of the waste chamber and an external void, 	 a second portion coupled to a superior surface of the first portion and defining a set of valve guides facing the first layer,  	an elastomeric layer, and 	a fluidic pathway, comprising a set of occlusion positions corresponding to the set of valve guides and positioned superior to the intermediate substrate and at least partially separated from the waste chamber by a deformable layer, 	wherein the second portion supports the elastomeric layer,  	wherein the first portion, the elastomeric layer, and the second portion are configured to seal the waste chamber, and  	wherein the fluidic pathway operates in an occluded mode in which the deformable layer is deformed by an occluder passing through the external void defined by the waste chamber, the occluded mode allowing waste fluid of the sample to be transmitted through the waste port into an interior portion of the waste chamber, in combination with the rest of the elements recited in the claim.  	Regarding claim 12 and its dependent claims, the prior art of record does not disclose or fairly anticipate the combinations of elements as recited in claim 12. In particular, the prior art of record fails to disclose the system of claim 12, including a process fluid container in fluid communication with a cartridge comprising a fluidic pathway, superior to an intermediate substrate and at least partially separated from the waste chamber by a deformable layer, and wherein the fluidic pathway operates in an occluded mode in which the deformable layer is deformed by an occluder passing through an external void defined by the waste chamber, the process fluid container comprising: 	a primary container defining a first opening for accessing a process fluid and a second opening for delivering the process fluid; 	a first cover coupled to the first opening of the primary container and including a set of positioning ports for a set of fluid aspirators, the set of positioning ports defined within a recess of a broad surface of the first cover; 	a septa layer reversibly seated within the recess;  	a septa retainer that, with the first cover, retains the septa layer in position; and 	a stopper that reversibly plugs the second opening of the primary container, in combination with the rest of the elements recited in the claim.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799